     Case 2:20-cv-06502-PSG-KS Document 13 Filed 01/19/21 Page 1 of 1 Page ID #:69



 1

 2
                                                                1/15/21
 3

 4
                                                                LINK 12
 5

 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8    TANNIA DELAPAZ,                             Case No.: 2:20-cv-06502-PSG-KS
 9                                                [PROPOSED] ORDER GRANTING
                         Plaintiff,               JOINT STIPULATION TO EXTEND
10                                                DEFENDANT’S TIME TO
              vs.                                 RESPOND AND DISCHARGING
11                                                ORDER TO SHOW CAUSE RE
                                                  LACK OF PROSECUTION
12    NATIONAL TECHNICAL
      SYSTEMS, INC.,                              Complaint Filed: July 22, 2020
13

14

15                      Defendant.

16
           Pursuant to the Joint Response to the Court’s January 12, 2021 Order to Show
17
     Cause Re: Lack of Prosecution and Stipulation to Extend Defendant’s Time to
18
     Respond, and GOOD CAUSE having been shown, therefore:
19
           IT IS HEREBY ORDERED that:
20
           1.) The Court’s January 12, 2021 Order to Show to Show Cause Re: Lack of
21
              Prosecution is DISCHARGED; and
22
           2.) Defendant’s time to respond to Plaintiff’s Complaint is EXTENDED to
23
              March 5, 2021
24

25                     15
     Dated:   January _____, 2021
26                                            PHILLIP S. GUTIERREZ
27
                                              United States District Judge

28
                                            -1-
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND
                AND DISCHARGING ORDER TO SHOW CAUSE RE LACK OF PROSECUTION
